Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claim is allowable because the prior art fails to teach a heat sink having an upper heat sink end abutting the bulkhead and a lower heat sink end extending along the longitudinal axis below the bulkhead, the heat sink and bulkhead forming a second cavity therebetween; a skirt attached at an upper skirt end to the bulkhead and extending to a lower skirt end located below the lower heat sink end to form a third cavity between the skirt and the heat sink, the skirt surrounding the heat sink in a direction perpendicular to the longitudinal axis, and a TRIAC physically attached in conductive thermal communication to the heat sink in the second cavity as set forth in claim 1.
Young et al. (2019/0124722 A1) teaches a heat sink 244, bulkhead 106, skirt 106, cavities (see Fig. 16), and TRIAC 170.  However, Young et al. fails to teach the configuration as set forth in claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507.  The examiner can normally be reached on Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724